Citation Nr: 0736470	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for an angioplasty with 
stent placement of the distal left extracranial internal 
carotid artery (claimed as shunt placement).

2.  Entitlement to service connection for residuals of a 
head/neck trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1973 to June 
1977.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefits 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to fully compliant VCAA notice under 
38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While VCAA 
notice was sent to the veteran in October 2002, the notice 
did not specifically ask the veteran to submit any evidence 
in her possession that pertains to the claims.  Proper notice 
must be provided.  Also, during the pendency of this appeal 
the Court issued Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which requires that notice be provided concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Complaint notice is required in 
this regard as well.  

At the August 2007 hearing the veteran identified a number of 
private physicians who have treated her for the claims on 
appeal, some of whom the veteran believes will provide a 
positive nexus for her conditions.  The veteran testified 
that Dr. Joseph from Emory University Hospital has discussed 
such a nexus with her.  The only documents from Emory 
Hospital currently in the file pertain to treatment received 
on March 27, 2001.  At the hearing the veteran identified 
receiving treatment and surgery from Dr. Wattie and Dr. Tong 
for her conditions as well.  She also revealed that her 
current primary physician is Dr. Lauser.  The veteran 
additionally testified that she has received private 
treatment for a number of years from private physicians whose 
records she has not yet obtained or asked VA to obtain.  
Since the August 2007 hearing the veteran has submitted some 
private treatment records, but these do not appear to 
constitute the evidence discussed at the hearing.  These 
records contain only Aetna claim submission documents, and 
documentation of an April 13, 1998, and October 22, 1996, ER 
visits at Presbyterian Hospital.  Efforts must be made to 
obtain the records identified by the veteran at her August 
2007 hearing.   38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  

Additionally, on remand the RO should reconcile which 
organization the veteran would like to represent her in this 
appeal. All correspondence and representation at the August 
2007 hearing was provided by The American Legion.  An October 
2006 VA Form 21-22 was submitted by the veteran in favor of 
this organization, or apparently the American Red Cross as an 
alternative.  However, a single letter from October 2007 on 
the veteran's behalf was submitted by the Georgia Department 
of Veteran Services.  This matter should be clarified and any 
updated VA Form 21-22 should be obtained and associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, a request that the 
veteran submit any pertinent evidence in 
her possession.  Additionally, provide 
the veteran with proper notice of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Contact the veteran and request that 
she provide the 
authorization forms and information 
necessary, to include correct spellings 
of the names listed below, to allow the 
RO to obtain the following private 
treatment records identified by the 
veteran at the August 2007 hearing:
a.	Dr. Joseph at Emory University 
Hospital 
b.	Dr. Wattie, a neurologist
c.	Dr. Tong, the veteran's surgeon
d.	Dr. Lauser, the veteran's current 
physician

The RO should also ask the veteran to 
provide the 
authorization forms and information 
necessary to obtain any other private 
medical records for treatment received 
since discharge related to this claim.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and must 
comply with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2007).  

3.  The RO should clarify with the 
veteran, and if needed, The American 
Legion, The American Red Cross, and The 
Georgia Department of Veteran Services, 
the matter of representation of the 
veteran, associating with the claims file 
any updated and signed VA Form 21-22 (or 
its equivalent). 

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate her claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



